DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/12/2021 has been entered.  Claims 1-4, 7, 10-14, 21, and 23-25 are pending in the application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bearing(s) and striking piston 5 must be shown or the feature(s) canceled from the claim(s).   It is not clear in fig. 1 where the bearings are and where piston 5 begins and ends.   In figure 3 there is clearly a gap between the piston 5 and centering chamber 18 yet there is no gap shown in fig. 1.  Also, fig. 2 indicates that the centering chamber 18 is on the bearing.  Is the bearing a ring?  Fig. 3 indicates the bearing is some sort of ring/washer type member.   No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because r "piston 5" and "bearing 15/16" have both been used to designate bearing and/or piston.  Corrected drawing sheets in 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7, 10-14, 21, and 23-25,  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for having a piston cylinder with striking piston and centering chambers, connection channels and discharge channels, does not reasonably provide enablement for a bearing(s)/centering device(s).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The specification discloses two guide bearings 15, a striking piston 5 somehow inside the bearing? It is not clear in fig. 1 where the bearings are and where piston 5 begins and ends.   In figure 3 there is clearly a gap between the piston 5 and centering chamber 18 yet there is no gap shown in fig. 1.  Also, fig. 2 indicates that the centering chamber 18 is on the bearing.  Is the bearing a ring?  Fig. 3 indicates the bearing is some sort of ring/washer type member.  As best understood by examiner the piston is surrounded by different chambers without a ring bearing or structural mechanism that helps center the piston. 
Since claims are rejected under 35 U.S.C § 112; it is improper to rely on speculative assumptions regarding the meaning of a claim and then  (In re Steele 305 F.2d 859,134 USPQ 292 (CCPA 1962)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US 20100155096 A1) in view of Juvonen et al. (US 3965799 A) and further in view of Matsuda et al. (US 20170001293 A1).
Regarding claims 1, 21, and 24, Morrison discloses a percussion apparatus (10), including: - a body (12) comprising a piston cylinder (14), - a striking piston (20) displaceably mounted inside the piston cylinder (14), and configured to strike a tool ([0029], figs. 1-5), a guide bearing comprising a guide surface (24) configured to guide the striking piston (20) during displacements of the striking piston in the piston cylinder (14), a radial functional clearance (G) being provided between the guide surface (24) and an outer surface of  the striking piston (20, [0037]), 
- a high pressure fluid supply circuit and a low pressure circuit characterized in that the guide bearing includes a centering device configured to center the striking piston in the piston cylinder (14), the centering device [0030, 0042-0046] comprising: 
- a plurality of centering chambers (76) formed in the guide surface of the guide bearing and distributed around the striking piston (20), each 
- a discharge groove (78) formed in the guide surface of the at least one guide bearing being annular and extending around the striking piston and respectively on either side of the centering chambers, and being fluidly connected to the low pressure circuit ([0030, 0042-0046], figs. 1-7); and
a plurality of connection channels each emerging in a respective centering chamber, each connection channel being provided with a respective calibrated orifice, each connection channel permanently fluidly connecting the high pressure fluid supply circuit to a respective centering chamber ([0030, 0042-0046], figs. 1-7);
a control distributor (16) configured to control an alternating movement of the striking piston inside the piston cylinder alternately following a strike stroke and a return stroke, wherein the striking piston ([0030, 0042-0046], figs. 1-7) wherein the centering device includes a plurality of discharge channels, each discharge channel fluidly connecting the low pressure circuit to a respective discharge groove and at least two guide bearings (22/24) axially offset with respect to one another, each of 
Morrison fails to explicitly disclose having two discharge grooves, the two discharge grooves including at least two discharge grooves which are annular and which extend around the striking piston and respectively on either side of the centering chambers and each discharge groove being located proximate to  the centering chambers and being fluidly connected to the low pressure circuit wherein the centering chambers are configured to be separately supplied with high pressure fluid wherein each of the centering chambers is located opposite an outer surface of the striking piston and emerges directly in the piston cylinder.
Juvonen et al. teaches having a guide bearing (3) with a plurality of discharge grooves (11/18/20/21), the plurality of discharge grooves including at least two discharge grooves which are annular and which 
Matsuda et al. teaches having a plurality of discharge grooves (112/113/114), the plurality of discharge grooves including at least two discharge grooves which are annular and which extend around a striking piston (2) and respectively on either side of centering chambers (figs. 1-5) and each discharge groove being located proximate to at least one of the centering chambers and being fluidly connected to a low pressure circuit and having the centering chambers configured to be separately supplied with high pressure fluid ([0067-0075], figs. 1-2) and Matsuda et al. teaches a centering device (114) includes a plurality of connection channels (112) each provided with a flow rate control member (210) that can supply constant supply flow rate, each connection channel fluidly connecting the 
Given the teachings of Morrison to have a discharge groove for aiding in centering and driving a piston, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the groove to have a plurality of discharge grooves, the plurality of discharge grooves including at least two discharge grooves which are annular and which extend around the striking piston and respectively on either side of the centering chambers and each discharge groove being located proximate to at least one of the centering chambers and being fluidly connected to the low pressure circuit wherein the centering chambers are configured to be separately supplied with high pressure fluid for aiding in driving the piston with less friction and/or controlling/adjusting stroke length and supplying fluid to the centering chambers separately for safety purposes as taught by Juvonen et al. and Matsuda et al.

Allowable Subject Matter
Claims 2-4, 7, 10-14, 23, and 25,  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious a percussion apparatus comprising all the structural and functional limitations and further comprising a  high pressure fluid supply circuit and a low pressure circuit, plurality of centering chambers formed in the guide surface of a guide bearing/guide chamber and distributed around the striking piston, each centering chamber being fluidly connected to the high pressure fluid supply circuit wherein each of the centering chambers is located opposite an outer surface of the striking piston and emerges directly in the piston cylinder with two discharge grooves which are annular and which extend around the striking piston and respectively on either side of the centering chambers and each discharge groove being located proximate to the centering chambers and being fluidly connected to the low pressure circuit wherein 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7, 10-14, 21, and 23-25 have been considered but are moot because the new ground of rejection does not rely on the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, first paragraph rejections and Drawing Objections for any teaching or matter specifically challenged in the argument.  It appears the bearing is a single member and is not a roller type bearing but confusion remains as to structurally what the bearing and centering device are.  Examiner gives charity/support for being enabled to have the structural members claimed (bearings, piston, centering chambers/devices) but confusion remains due to the inconsistency in the drawings.  Also, allowable subject matter has been indicated making the remarks moot.  Examiner encourages applicant 
Conclusion                                                                                                                        
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/ROBERT F LONG/Primary Examiner, Art Unit 3731